Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
	The examiner respectfully notes that the claims are drafted using language inconsistent with the specification, the language “third node” in the claim is recited as “further node” in the specification. Furthermore “third node” is not recited within the specification. Attempting to understand what the applicant MAY be intending to claim in light of discrepancies in language between the specification and the claims, would cause undue hardship on the examiner. Appropriate correction is required. 

Response to Arguments
Examiner respectfully withdraws the previous claim objection, in light of the amendments, the examiner respectfully points out that “third node” should be “further node” according to the language in the specification.
Regarding the applicant’s arguments on pages 11-12 directed at the rejection of claim 17:
On page 12 the applicant argues that Patel does not disclose the cascading/hierarchical system as recited in claim 17. The examiner respectfully disagrees as claim 7 does not require that the first node produce the first and second subset, and could be performed by the same device that delivered the composite set to the first node.  
Furthermore on page 12, the applicant argues Yoshi does not repackage data, but formulates subsets of the multiplexed program stream. The examiner respectfully points out that Yoshi [Fig 7-9] shows re-multiplexing of a content stream which is equivalent to repacked data.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 22-24, 26-27, 31-38, and 40-41  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, the specification fails to provide support for “generating repackaging data associated with a composite set of program components”. 
The specification discloses using/sending/receiving of the repackaging data, as can be seen in [0023-0025]; The specification in some embodiments [0004] discusses that the repackaging data is precomputed, but the examiner respectfully points out that this disclosure does not limit performing the computation to the method/device/system being claimed, and could be performed outside of the scope of the method/device/system and merely received similar to the composite set. Further the specification does 
Therefore the scope of generating the repackaging data is not adequately defined in the specification. 
	
Regarding claims 22, 26, and 30, the claims inherit the same rejection as claim 17 above, for reciting similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-20, 22-24, 26-27, 31-34, 37-38, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 20130282915 A1) in view of Yoshi (US 20100083339 A1)

([0002] method for providing streaming media)
generating repackaging data (0042 – chunks) associated with a composite set (0042 - stream) of program components (0046- audio and video), (based on the definition in the limitation below [0011; 0042; 0046] a stream is generated from chunks, which are data structures, and when repackaged create subsets see [0064-0069; 0073; 0020] assembling new chunks from the media program (program components) stream data (composite set) containing video and audio for before the specified time (first subset) and after the specified time (second subset) for inserting new content such as an ad)
 wherein the repackaging data provides data structures for formulating a plurality of subsets of the composite set of program components; (based on the definition in the limitation below [0011; 0042; 0046] a stream is generated from chunks, which are data structures, and when repackaged create subsets see [0064-0069; 0073; 0020] assembling new chunks from the media program (program components) stream data (composite set) containing video and audio for before the specified time (first subset) and after the specified time (second subset) for inserting new content such as an ad)
delivering to a first node the composite set of program components; ([0023; 0025; 0073] providing by the origin server, to the computing device executing the repackaging program (equivalent to first node), a media program chunks for multiple streams, directed to multiple users)
delivering to the first node the repackaging data associated with the composite set of program components; ([0023; 0025; 0073] receiving by the repackaging program on the computing device a content insertion request, time information, to be inserted content chunks, and streaming media program chunks (repackaging data) associated with program time for a first stream to a first user)
assembling from the composite set first and second subsets of program components, ([0064-0069; 0073; 0020] assembling new chunks from the media program (program components) stream data (composite set) containing video and audio for before the specified time (first subset) and after the specified time (second subset) for inserting new content such as an ad)
the first and second subsets differing by at least one program component, ([0067; 0073] different streams are repackaged for different users, where each stream is a different subset; where the streams are different content)
wherein said assembling is optimized using the repackaging data; ([0064-0069] assembling new chunks from the media program stream data containing video and audio chunks (equivalent to repackaging data) using timing information before the specified time and after the specified time for inserting new content such as an ad)
wherein generating the repackaging data eliminates creating a corresponding data structure each time a subset is assembled [0011; 0042; 0046] (Regarding the following limitation the MPEP section 2111.04 (section I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY") explicitly state “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” the following limitation in a method claim simply expresses the intended result (eliminating the creation of corresponding data structure when a subset is assembled) of a process positively recited (the method))
Patel does not explicitly disclose delivering to a second node the repackaging data and the first subset of program components; 
assembling from the first subset of program components a third subset of program components,
 wherein the third subset is a smaller subset than the first subset, wherein said assembling is optimized using the repackaging data; 
delivering to a third node the third subset of program components; 
and delivering the first subset of program components to a first user, delivering the second subset of program components to a second user, and delivering the third subset of program components to a third user 
(Fig 7-9; delivering from the first TS router, program components from TS-Router 1 to TS-Router 2 (equivalent to a second node), components EDCB (equivalent to first subset of program components as well as repackaging data indicating program group, transference PID and other metadata)
assembling from the first subset of program components a third subset (803 – fig. 7) of program components, ([Fig 7] Assembling from the received subset another subset of program components EDCB 802 [Wingdings font/0xE0] FED 803)
 wherein the third subset [803] is a smaller subset than the first subset [802], wherein said assembling is optimized using the repackaging data; ([Fig 7-9] Assembling from the received subset another subset of program components EDCB [Wingdings font/0xE0] FED (equivalent to smaller subset) and is optimized using program data)
delivering to a third node (304 – fig. 7) the third subset [803] of program components; (Fig 7; Delivering subset FED 803 to TS router 3 (equivalent to third node))
and delivering the first subset of program components to a first user, delivering the second subset of program components to a second user, and delivering the third subset of program components to a third user (Fig 7-9; 0077-0083; broadcasting by the first TS Router first set of components to a first area of users (equivalent to first user), broadcasting the second TS router components to the second area (equivalent to a second user), and delivering by the third TS Router components to a third area (equivalent to the third user))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Patel to include demultiplexing and delivering components by multiple different routers as is taught by Yoshi
The suggestion/motivating for doing so is to be able to broadcast a specific set of components to a specific area Page 2 of 13App. No. 15/762,069

([0043-47 & 0074] repackaging and reassembling can be performed based on network performance levels (equivalent to network conditions)), end user device capabilities and specifications, desired user experience, desired user preference, network storage or computation costs, bandwidth costs, and real-time performance  

Regarding claim 19, Patel in view of Yoshi teach the method of claim 17, and is disclosed above, Patel further teaches wherein the digital program relates to a media presentation of a video or audio program, podcast, sports event, movie, television program, song, music, virtual reality presentation, or televised political speech ([0034] streaming media program includes digital A/V data, video on demand (equivalent to movie) live video programs (equivalent to televised political speech and sports events), music and more)

Regarding claim 20, Patel in view of Yoshi teach the method of claim 17, and is disclosed above, Patel further teaches wherein the program components are selected from one or more of audio, video, camera or film feeds that include differences in commentator language, commentator tone, stadium ambience, alternate language commentators, ambient sound from a camera, team radio, in-car audio, viewer expertise, music and effect, or metadata related to the audio/video elements or the program as a whole ([0034 + 0046] program components are chunks and are selected based on the selected program as a whole)

Regarding claim 22, the claim inherits the same rejection as claim 17, for reciting similar limitations.
Regarding claim 23, the claim inherits the same rejection as claim 18, for reciting similar limitations.


Regarding claim 26, the claim inherits the same rejection as claim 17, for reciting similar limitations in the form of a non-transitory program storage device readable by a machine embodying a program of instructions executable by the machine to perform a method Patel teaches ([0023] programs stored in memory executed by a processor)
Regarding claim 27, the claim inherits the same rejection as claim 18, for reciting similar limitations in the form of a non-transitory program storage device readable by a machine embodying a program of instructions executable by the machine to perform a method Patel teaches ([0023] programs stored in memory executed by a processor)
Regarding claim 30, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim Patel teaches a source processor including: ([Abstract + 0018] system for providing from an origin server (equivalent to source processor) streaming media content in single broadcast stream)

Regarding claim 31, Patel in view of Yoshi teach the system of claim 30, and is disclosed above, Patel further teaches including an analyzer ([0023] computing device processor) for directing the operation of at least one of the first extractor and the first repackager ([0023] the processor of the client device executing the stream repackager) as a function of condition information received by the analyzer ([0023] repackaging a stream based on timing information received, and media program data and information received and processed by the processor)

Regarding claim 32, the claim inherits the same rejection as claim 18, for reciting similar limitations in the form of a system claim, Patel teaches ([Abstract] system)
([Abstract] system)

Regarding claim 34, Patel in view of Yoshi teach the method of claim 17, wherein the repackaging data includes first pre-computed data for the first subset of program components and second pre-computed data for the second subset of program components, wherein the first pre-computed data differs from the second pre-computed data in accordance with the first subset of program components differing from the second subset of program components, ([0073] there are different chunks (pre-computed data) for different streams, for different users, the first stream is of content requested by the first user and the second stream is of content requested by the second user; [0064-0069; 0073; 0020] assembling new chunks for each stream for the different user (equivalent to the first subset of program components differing from the second subset))
 and wherein the first subset of program components is assembled to include the first pre-computed data, and wherein the second subset of program components is assembled to include the second pre-computed data [0064-0069; 0073; 0020] chunks are data structures and are received from the content provider (equivalent to pre-computed) see above mapping for first and second pre-computed data)

Regarding claim 37, Patel in view of Yoshi teach the method of claim 34, and is disclosed above, Patel further teaches wherein the first pre-computed data is a first table of contents data structure, and wherein the second pre-computed data is a second table of contents data structure ([0039-0043] each user stream has an associated manifest, and sub-manifests indicating the chunks, and therefore equivalent to a first and second table of contents data structure) 


(0064-0069, 0073, wherein the chunks are repackaged for the first user stream (equivalent to optimized))
and wherein the second pre-computed data is optimized according to an anticipated presentation of the second subset of program components (0064-0069,0073, wherein the chunks are repackaged for the second user stream (equivalent to optimized))

	Regarding claim 40, Patel in view of Yoshi teach the method of claim 17, and is disclose above Patel does not explicitly teach but Yoshi teaches wherein the composite set includes a first video component, a second video component, a first audio component, a second audio component, and a third audio component; (0018; a group of streams are remultiplexed together to provide a single stream (equivalent to the recited components))
wherein the first subset includes the first video component, the first audio component and the third audio component; (0047; the stream can contain multiple audio and video components)
wherein the second subset includes the second video component and the second audio component; (0047; the stream can contain multiple audio and video components)
and wherein the further subset includes the first video component and the third audio component (0047; the stream can contain multiple audio and video components)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Patel to include demultiplexing and remultiplexing and delivering components by multiple different routers as is taught by Yoshi
The suggestion/motivating for doing so is to be able to broadcast a specific set of components to a specific area

([Fig 7] cascaded system with a first, second, and third, displayed in the figure as routers) and wherein the repackaging data aids with assembling of smaller subsets in the cascaded system (Regarding the following limitation the MPEP section 2111.04 (section I. "ADAPTED TO," "ADAPTED FOR," "WHEREIN," and "WHEREBY") explicitly state “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” the following limitation in a method claim simply expresses the intended result (aids with assembling of smaller subsets) of a process positively recited (the method))

Claim 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 20130282915 A1) in view of Yoshi (US 20100083339 A1), and further in view of Gentry et al. (US 20100005309 A1)
 
Regarding claim 35, Patel in view of Yoshi teach the method of claim 34, and is disclosed above, Patel in view of Yoshi do not explicitly teach wherein the first pre-computed data is a first pre-computed hash value, and wherein the second pre-computed data is a second pre- computed hash value
In an analogous art Gentry teaches wherein the first pre-computed data is a first pre-computed hash value, and wherein the second pre-computed data is a second pre- computed hash value (0034-0036, the stream recipient receives hash values, if they are received then they were precomputed before reception, where there can be multiple streams, equivalent to first and second pre-computer hash values)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Patel in view Yoshi to include hashing stream content in order to secure transmission as is taught by Gentry


Regarding claim 36, Patel in view of Yoshi teach the method of claim 34, and is disclosed above, Patel in view of Yoshi do not explicitly teach wherein the first pre-computed data is a first pre-computed security hash value, and wherein the second pre-computed data is a second pre-computed security hash value
In an analogous art Gentry teaches wherein the first pre-computed data is a first pre-computed security hash value, and wherein the second pre-computed data is a second pre-computed security hash value (0082, 0034-0036, generating secure scheme hash values, the stream recipient receives hash values, if they are received then they were precomputed before reception, where there can be multiple streams, equivalent to first and second pre-computer hash values)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Patel in view of Yoshi to include hashing stream content in order to secure transmission as is taught by Gentry
The suggestion/motivation is to ensure the recipient received content from a valid stream (0017, 0021)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sanghavi et al. (US 20160323343 A1): [0029] The content delivery system 106 can include a content management module 122 to facilitate the generation of an assembled content package. Specifically, the content management module 122 can combine content from one or more primary content providers 109.sub.1, 109.sub.2, . . . , 109.sub.n (collectively "109") and/or content from one or more secondary content providers 110.sub.1, 110.sub.2, . . . 110.sub.n (collectively "110") to generate the assembled content package for the user terminals 102. For example, in the case of a radio feed being 
Van De Pol et al. (US 20180324470 A1): The invention relates to a method for packaging media and data for transmission over a broadband communications network link for display at a terminal destination. Features of the method included creating desired media segments for transmission to the terminal destination and for creating targeting information, for example in whole or in part in the form of metadata, for transmission to the terminal destination. Other features include packaging the created media segments and the created targeting information in a single package and unpacking the single package for display of the targeted media at the terminal destination. In another aspect, the invention can provide a method for unpacking media and data for display at a terminal destination implementing, at the terminal destination, receiving a single package containing media segments and instructions regarding handling of the media segments, quickly unpacking the media segments and the instructions from the single package 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/             Supervisory Patent Examiner, Art Unit 2451